Citation Nr: 0707150	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for residuals of a 
throat injury. 

3.  Entitlement to service connection for residuals of an 
injury to the face, nose, hand, and eyes. 

4.  Entitlement to service connection for a status post 
resection of a tumor in the right nasal cavity near the base 
of the skull. 

5.  Entitlement to service connection for a respiratory 
disability due to asbestos exposure. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to service connection for a psychiatric 
disorder involving depressive disorder and dementia. 

8.  Entitlement to service connection for a skin rash.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
He also had additional service with the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the benefits sought on appeal.  

The veteran testified at a video conference hearing held 
before the undersigned Veterans Law Judge in November 2006.  
A transcript of that hearing has been associated with the 
claims file.  

A January 2005 rating decision denied service connection for 
bilateral pes planus.  After the veteran filed a timely 
notice of disagreement in February 2005, the RO issued a 
statement of the case in January 2006.  However, the veteran 
did not perfect a timely appeal with respect to that issue.  
38 C.F.R. §§  20.200, 20.302 (2006).  Therefore, that 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c) (West Supp. 2005); 
see also 38 C.F.R.    §§ 20.302, 20.1103 (2006).

During his hearing, however, the veteran testified that his 
bilateral pes planus is related to service.  Therefore, the 
Board finds that the veteran has raised the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral pes 
planus.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate action. 

The issue involving service connection for a skin rash is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  The veteran was involved in an automobile accident in 
March 1977 during a period of inactive duty training. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's head, 
throat, face, nose, hand, and eyes as a result of the March 
1977 automobile accident.

3.  The veteran's right nasal tumor near the base of his 
skull was first diagnosed many years after service and has 
not been linked by competent medical evidence to a period of 
active duty or a period of active duty for training.

4.  There is no medical evidence showing that the veteran has 
asbestosis or any other asbestos-related disease.

5.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.

6.  The veteran's psychiatric disorder involving depressive 
disorder and dementia was first diagnosed many years after 
service and has been medically linked to radiation therapy 
for his nonservice-connected nasal tumor and general medical 
condition. 

CONCLUSIONS OF LAW

1.  Residuals of injuries involving veteran's head, throat, 
face, nose, hand, and eyes were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  A disability involving status post resection of a tumor 
in the right nasal cavity near the base of the skull was not 
incurred in or aggravated by service.  38 U.S.C.A.           
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  A respiratory disability due to asbestos exposure was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R.    § 3.303 (2006).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

5.  A psychiatric disorder involving depressive disorder and 
dementia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Injuries 
Involving the Head, Throat, Face, 
Nose, Hand, and Eyes

A veteran may be awarded service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. 
§ 3.6(a), (d).

In this case, the veteran claims that he has disabilities 
involving his head, throat, face, nose, hand, and eyes as a 
result of injuries sustained during an automobile accident in 
March 1977 while on inactive duty training.  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims. 

Initially, the Board notes that the veteran had a tumor 
removed from his right nasal cavity near the base of his 
skull.  The veteran is seeking service connection for this 
disability, which has been phrased as status post resection 
of a tumor in the nasal cavity near the base of the skull.  
Since this issue is addressed below, it will not be 
considered in adjudicating the issues involving service 
connection for disabilities involving his head, throat, face, 
nose, hand, and eyes.

The veteran's service medical records for the period from 
June 1966 to May 1968 make no reference to problems with his 
head, throat, face, nose, hands, or eyes.  Thus, the service 
medical records provide evidence against the claims.

Indeed, the injury to which the veteran refers occurred on 
March 19, 1977, while on inactive duty training.  A DD Form 
2173, Statement of Medical Examination and Duty Status dated 
in March 1977 confirmed the veteran's duty status at the time 
of the accident.  On the date of the accident, the veteran 
was treated at Public Health Hospital following a "rough 
jeep ride" in which he bounced out of his seat and struck 
his forehead on a roll bar.  He reported experiencing 
dizziness for three to four minutes but no loss of 
consciousness.  Objectively, the veteran was oriented times 
four with no visual defects.  Tenderness was present on the 
left side of his neck.  Radiographs of the skull and cervical 
spine were negative.  The diagnostic impression was hematoma 
of forehead. 

The veteran was seen at a VA hospital two days after the 
accident for complaints of pain and swelling in his face and 
throat.  A physical examination revealed discoloration of the 
face.  The diagnostic assessment was possible face and head 
injuries.  However, since a confirmed diagnosis was not 
provided at that time, no residual disability involving the 
veteran's head, throat, face, nose, hand, and eyes was 
confirmed. 

In short, these treatment records immediately following the 
March 1977 automobile accident make no reference to a chronic 
disability involving the veteran's head, throat, face, nose, 
hand, or eyes.  As such, they provide evidence against the 
veteran's claims.  

More importantly, the veteran has not submitted any evidence 
showing that he currently has a disability involving his 
head, throat, face, nose, hand, or eyes.  The Board has 
reviewed VA treatment records dated from 1998 to 2006, as 
well as several VA examination reports, none of which makes 
any reference to a disability involving the veteran's head, 
throat, face, nose, hand, or eyes.  The Board points out that 
an April 2003 treatment record notes the presence of dry eyes 
related to the use of soap.  However, no chronic eye 
disability was shown.  Thus, the post-service medical records 
also provide highly probative evidence against the veteran's 
claims.

In short, in the absence of competent medical evidence 
showing a current disability involving the veteran's head, 
throat, face, nose, hand, and eyes, each of these claims must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In addition to the medical evidence, the Board has considered 
various lay statements provided by the veteran, his wife, 
J.H., and S.R, including the veteran's testimony presented at 
his November 2006 hearing.  

In a July 2003 sworn affidavit, the veteran's wife stated 
that the veteran arrived home in March 1977 after being 
treated for his injuries.  She explained that the veteran's 
face, head, neck, and throat were so swollen that he was 
barely recognizable.  

In a July 2001 sworn statement, J.H. indicated that he had 
witnessed the March 1977 automobile accident in which the 
veteran injured his face, eyes, and nose.  According to J.H., 
the veteran's nose was bleeding immediately after the 
accident, and he was treated at the VA Hospital in New 
Orleans.

In letters dated in August 2000 and June 2003, S.R. explained 
that she was the unit administrator who was responsible for 
completing the veteran's accident report.  S.R explained that 
she did not witness the accident but had observed that the 
veteran's head and eyes were swollen immediately after the 
accident.  

Unfortunately, as laypersons, without the appropriate medical 
training and expertise, none of these individuals is 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the presence or etiology of the 
veteran's claimed disabilities.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, these personal opinions that the 
veteran currently has disabilities involving his head, 
throat, face, nose, hand, and eyes as a result of the March 
1977 automobile accident are not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for disabilities involving his head, 
throat, face, nose, hand, and eyes as a result of injuries 
sustained during the March 1977 automobile accident.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Status Post Resection of a 
Tumor in the Right Nasal Cavity 
Near the Base of the Skull

The veteran's service medical records make no reference to a 
tumor in his nasal cavity or skull, thereby providing highly 
probative evidence against the veteran's claim. 

Indeed, a tumor in the veteran's nasal cavity was first 
identified in 1999, over 30 years after the veteran's 
separation from active duty.  VA treatment records show that 
a CT scan in 1999 revealed a mass in the veteran's right 
nasal passage.  The diagnosis was epistaxis.  In October 
2001, the veteran underwent a transnasal endoscopically-
assisted resection of the skull-based tumor.  Radiation 
therapy was also administered following this procedure.  

The Board notes that none of these records includes a medical 
opinion relating the veteran's nasal tumor to his period of 
active duty service.  Moreover, an extensive lapse of time 
between service and the onset of symptoms, as in this case, 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the record provides highly probative 
evidence against the veteran's claim. 

However, the veteran claims that the tumor is related to head 
trauma he sustained in the March 1977 automobile accident 
while on inactive duty training.  Unfortunately, this 
argument fails for several reasons.  First, since a tumor is 
considered a "disease" and not an "injury", the veteran 
can only be awarded service connection by establishing that 
his tumor had its onset during a period of active duty or 
active duty for training.  The automobile accident in March 
1977, however, occurred during a period of inactive duty 
training.  

Second, even assuming for discussion purposes that the March 
1977 automobile accident occurred during a period of active 
duty or active duty for training, there is still no medical 
evidence that trauma sustained during this accident caused 
the veteran's tumor.  In fact, a VA examiner reviewed the 
claims file in March 2004 before stating that he knew of no 
relationship between hemagniopericytoma and trauma.  
"Therefore, I do not think that [the veteran's] nasal tumor 
is related to his head injury in 1977."  In sum, this 
opinion clearly provides evidence against the claim.

The Board also reviewed VA treatment records dated from 1998 
to 2006, as well as a July 2002 report from D.N, M.D.  
Several of these records show follow-up treatment after the 
resection of the veteran's nasal tumor, including radiation 
therapy which resulted in a complete loss of sense of smell 
and a diminished sense of taste.  However, none of these 
records includes a medical opinion that the veteran's nasal 
tumor was related to a period of active duty or active duty 
for training.  In short, these records provide highly 
probative evidence against the veteran's claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for status post resection of a tumor in 
the right nasal cavity near the base of the skull.  Despite 
the veteran's statements in support of his claim, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit and  Espiritu, both supra.  Accordingly, the appeal 
is denied.

III.  Respiratory Disability Due to Asbestos Exposure

The veteran is seeking service connection for a respiratory 
disability due to asbestos exposure in service.  However, 
since no medical evidence shows that the veteran has 
asbestosis or an asbestos-related disease, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter 
requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc. High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  See M21-1, 
Part VI, 7.21

In this case, no medical evidence shows that the veteran has 
asbestosis or any other asbestos-related disease.  The 
veteran's service medical records do not indicate that he was 
seen for respiratory problems other than an upper respiratory 
infection on one occasion in July 1967.  A May 1968 
separation examination report also makes no reference to 
respiratory problems.  Thus, in the absence of evidence of a 
chronic respiratory disability in service, the service 
medical records provide evidence against the claim.  

Post-service medical records also make no reference to 
respiratory problems.  The Board reviewed VA outpatient 
treatment records dated from 1998 to 2006, as well as several 
private treatment records, none of which show treatment for a 
respiratory disability.  As such, these records also provide 
highly probative evidence against the claim.   

Overall, since no current respiratory disability has been 
identified by a medical professional, the veteran's claim 
must be denied.  See Degmetich, Sanchez-Benitez, Brammer, all 
supra.  Unfortunately, the veteran's own lay statements 
concerning the presence and etiology of a respiratory 
disorder are insufficient to prove his claim.  See Grottveit 
and Espiritu, both supra.  Accordingly, the appeal is denied.

IV.  PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, there is conflicting 
evidence as to whether the veteran has PTSD.  A February 2004 
VA psychiatric examination report contains a medical opinion 
that the veteran does not have PTSD.  However, the record 
shows that the veteran has been diagnosed with PTSD on 
several occasions.  For instance, a VA psychiatrist submitted 
an October 2003 letter in which he explained that he had been 
treating the veteran for PTSD since August 2002.  VA 
outpatient treatment records dated from 2002 to 2006 also 
show continued treatment for PTSD.  

In light of these findings, the Board concludes that there is 
a balance of positive and negative evidence concerning the 
issue as to whether the veteran has PTSD.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the- doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue). Accordingly, the Board finds 
that the veteran has proven the first element of a current 
medical diagnosis of PTSD.

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records show that he served in Vietnam from August 
1967 to June 1968 where he worked as a cook.  His DD Form 214 
does not show that he was awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  In written statements, the identified his 
stressors in Vietnam as being involved in mortar attacks, 
picking up dead bodies while working at an ammunition dump, 
and combat during the TET Offensive.  During his November 
2006 hearing, the veteran reported additional stressors such 
as firing upon enemy soldiers while on guard duty, almost 
being captured and imprisoned by the Vietcong, witnessing 
enemy prisoners being thrown out of an aircraft, and 
witnessing comrades rape and kill Vietnamese women.  However, 
the veteran was unable to recall any additional details 
concerning these alleged incidents, including dates, 
locations, and names of witnesses and casualties.  

After reviewing the record, the Board finds that the veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  Moreover, verification of the veteran's claimed 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For instance, 
his contentions that he handled bodies, that he witnessed 
comrades rape and kill Vietnamese women, and that he 
witnessed enemy prisoners being thrown out of aircraft would 
not be documented in service records.  Instead, the record 
would have to show corroborating evidence such as a statement 
from another service member who served with the veteran and 
who also witnessed these alleged events.  

In addition, the veteran has not provided any details 
concerning his claim that he was involved in mortar attacks.  
There is no duty to assist where veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center.  Fossie 
v. West, 12 Vet. App. 1 (1998).  The duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the absence of necessary 
details concerning the veteran's claimed stressors, VA has 
satisfied its responsibilities to assist the veteran in 
connection with the current claim.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, however, following a detailed review of this 
evidence as well as the opportunity to hear the veteran's 
testimony, the Board finds that the veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
The veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that veteran was present during an attack, 
and his statements do not provide information needed to 
confirm such presence. 

In short, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
and Espiritu, both supra.  Hence, the appeal is denied.

V.  Psychiatric Disorder 
Involving Depressive Disorder and 
Dementia

The veteran also claims that he has a psychiatric disorder 
other than PTSD involving depressive disorder and dementia.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

The veteran's service medical records make no reference to 
psychiatric problems, to include depression and memory 
problems.  Of particular relevance, a clinical evaluation 
during his separation examination in May 1968 made no 
reference to psychiatric problems.  Service medical records 
associated with his U.S. Army Reserve service also make no 
reference to psychiatric problems involving depression and 
dementia.  Thus, the service medical records provide highly 
probative evidence against the veteran's claim.  

The Board notes that the veteran underwent a psychiatric 
evaluation in April 1983, after reporting paranoid ideation, 
to determine whether he was fit for continued service in the 
U.S. Army Reserves.  Following a mental status examination, 
the diagnosis was paranoid personality.  However, since 
service connection may not be granted for a personality 
disorder, this report also provides evidence against the 
claim.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

Indeed, the record shows that the veteran's current 
psychiatric disorder involving depressive disorder and 
dementia is related to radiation therapy for his nonservice-
connected tumor and general medical condition.  The veteran 
was afforded a VA psychiatric examination in February 2004.  
Following a review of the claims file and a mental status 
examination, the examiner diagnosed the veteran with 
"Depressive disorder secondary to radiation and situational 
problems" and "Dementia secondary to a general medical 
condition."  The examiner explained that the veteran's 
depression, sleep disorder, and memory changes were all due 
to radiation of his tumor and that "none of this is service 
connected."  He added that the veteran was depressed because 
he lost his health and his ability to work.  

This opinion provides highly probative evidence against the 
veteran's claim, and has not been contradicted by any medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding  that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  

The Board also reviewed VA outpatient treatment records dated 
from 1998 to 2006, several of which show treatment for a 
psychiatric disorder other than PTSD.  A September 2004 entry 
notes the veteran's complaints of memory and behavioral 
changes following radiation treatment.  The diagnosis was 
occult brain pathology versus memory and attention problems 
secondary to PTSD, depression, and sleep deprivation.  The 
clinician, however, did not attribute these diagnosis to 
service.  Thus, these records also provide evidence against 
the veteran's claim. 

In short, since the veteran's psychiatric disorder involving 
depressive disorder and dementia was first diagnosed many 
years after service, and has been linked by competent medical 
evidence to radiation therapy for his nonservice-connected 
tumor and general medical condition, the Board finds that the 
service and post-service medical records provide highly 
probative evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder involving 
depressive disorder and dementia.  Since the veteran's own 
statements are insufficient to prove his claim, see Grottveit 
and  Espiritu, both supra, the appeal is denied.

VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO, including 
those dated in August 2001, December 2002, February 2003, 
April 2003, and May 2006, (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board notes that the veteran has not been notified of the 
last two requirements in Dingess.  However, since the Board 
finds that the preponderance of the evidence is against each 
of the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Hence, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A statement of the case or supplemental statement of the case 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA outpatient 
treatment records, as well as private treatment records.  The 
veteran was also afforded appropriate VA examinations to 
determine whether his psychiatric disorder and nasal tumor 
are related to service.  

The Board finds that a VA examination is not necessary to 
determine whether his claimed disabilities involving injuries 
to his head, throat, face, nose, hand, and eyes, as well as a 
respiratory disorder due to asbestos exposure, are related to 
service.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Since the Board finds that there is no medical evidence of a 
current disability involving the veteran's head, throat, 
face, nose, hand, eyes, and lungs, the standards of McLendon 
are not met in this case.  Accordingly, the Board finds that 
no further action is necessary to meet the duty to assist 
requirements.

Lastly, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim of entitlement to 
service connection for PTSD.  However, the veteran has failed 
to provide sufficient details concerning his claimed in-
service stressors required to conduct a meaningful search.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for residuals of injuries involving the 
head, throat, face, nose, hand, and eyes is denied.

Service connection for a status post resection of a tumor in 
the right nasal cavity near the base of the skull is denied. 

Service connection for a skin rash is denied.

Service connection for a respiratory disability due to 
asbestos exposure is denied. 

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for a psychiatric disorder involving 
depressive disorder and dementia is denied. 


REMAND

The veteran claims that he has a rash on various parts of his 
body as a result of service.  Additional development is 
needed before the Board can adjudicate the veteran's claim of 
entitlement to service connection for a skin rash.   

The Board finds that the veteran should be afforded a VA 
examination to determine whether his skin condition is 
related to service.  The veteran's service medical records 
show that he was seen in April 1968 for a mild pruritic rash 
over most of his body.  In May 1968, he was seen for a three-
month history of a pruritic rash over both forearms.  Thus, 
the veteran clearly had a skin condition while on active 
duty.  The record also shows that the veteran has recently 
been treated by VA for seborrheic dermatitis and xerosis.  
Lastly, the veteran's lay statements, although not sufficient 
to grant service connection, constitute an indication that 
his current skin condition is related to service.  In light 
of these findings, the Board finds that a VA examination is 
needed to determine whether the veteran's current skin 
condition is related to service.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 83,

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his skin condition.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's skin condition is related to 
service.  The examiner should 
specifically comment on the veteran's 
service medical records showing treatment 
for a pruritic rash in April and May of 
1966.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


